McCOLLOCH, District Judge:
In a case between the same parties and presenting substantially the same issues, we previously denied an interlocutory injunction on the ground that the bill of complaint and stipulated facts did not show that the necessary jurisdictional amount was in controversy. Crater Lake Nat. Park Co. v. Oregon Liquor Control Commission et al., D.C., 23 F.Supp. 316.
The same facts as set forth in that opinion are again before us, and in addition plaintiff has added the allegations that the defendant Oregon Liquor Commission is seeking to have the United States Attorney for Oregon prosecute plaintiff under the Federal Assimilative Crimes Act,1 *and under the pertinent provisions of the Act accepting cession by the State of Oregon of the Crater Lake area,2 in the event that plaintiffs disregard the Oregon Liquor Control Act, Code Supp.Or.1935, § 15-1001 et seq., and assume to sell or authorize the sale of beer within Crater Lake Park, without first obtaining a license to do so from the Oregon Liquor Commission, and otherwise complying with the State’s liquor laws. It is also alleged that the defendants threaten to interrupt any attempts to bring beer and other alcoholic beverages into Crater Lake Park for resale there, whether from points within. or without the State of Oregon. It is alleged that plaintiff lost income of about $100 per day during the last summer season, because beer and wines were not available in the Park, on account of warnings issued by the State’s liquor commission to wholesalers both within and without the State of Oregon not to sell alcoholic liquors to plaintiff.
Since rendering our former opinion, the Supreme Court has held that the regulatory features of the California Liquor Act are not applicable to Yosemite National Park. Collins et al. v. Yosemite Park & Curry Co., 304 U.S. 518, 58 S.Ct. 1009, 82 L.Ed. 1502. The acts of cession by California, acceptance by the United States, and the reservations and other provisions in the legislation, State and Federal, which created Yosemite National Park, are very similar to the legislation pertaining to Crater Lake National Park,3 and it appears to us that the Supreme *364Court’s decision in the Yosemite case is controlling of all questions presented in this case. Counsel for the Oregon Liquor Commission state, however, that in the Yosemite case the Supreme Court did not consider the legal effect of the Federal Assimilative Crimes Statute. While it is ‘true that the Supreme Court’s opinion does not refer to this statute, nor was the question presented by the briefs in that -case, so counsel inform us, the fact remains that the Supreme Court has held on substantially similar facts and dealing with substantially similar legislation, that exclusive jurisdiction as to regulation of the liquor traffic within Yosemite Park is in the United States by virtue of the acts of cession and acceptance, and we deem that holding binding on us in the present case.
Whether plaintiff is entitled to an interlocutory injunction is another question. As basis for. such injunction, as pointed out above, plaintiff states that the defendant liquor commission now takes the position that the Federal Assimilative Crimes Statute applies to the Crater Lake area and is urging the United States Attorney to enforce the regulatory features of the Oregon Liquor Control Act by prosecutions in the Federal Court of this District.
■. It seems obvious that this situation presents no -ground for injunctive relief. Should the State’s liquor commission be unsuccessful in persuading the United States Attorney to prosecute plaintiff, plaintiff and its sub-lessees will be wholly undisturbed in making such sales, because, as shown in our former opinion, and as reiterated on the argument of the present case, the Oregon Liquor Commission does not claim the right to enforce the statute which it administers, either by any direct regulatory action within the Park or by prosecution in the State courts. If, on the other hand, the United States Attorney for Oregon should conclude that the Supreme Court was, as contended by the State’s liquor commission, not fully advised in formulating the Yosemite decision, and should he seek and obtain indictments by the Federal Grand Jury for the District of Oregon by way of enforcement of- the Oregon Liquor Control Act, plaintiff and its sub-agents could then raise all proper legal questions in defense of such indictments.
Crater Lake lies jeweled at an elevation of about 7,000 feet in the Cascade Mountains, and plaintiff’s hotel will not be opened, as is customary, until in June or July. By that time,' should the State Liquor Commission continue in its present state of dubiety respecting the soundness of the Supreme Court’s decision in the Yosemite case, and should the State’s commission persist in its avowed purpose of interfering with the transportation into the Park of beer and wines for consumption therein, reconsideration of the necessity for injunctive relief may then be warranted. It is to be hoped, however, that final disposition of this case may have been made before then.4
Interlocutory injunction denied.

 Cr.Code § 289, as amended by Act June 20, 1935, 18 U.S.C.A. § 468.


 16 U.S.C.A. § 121 et seq., particularly sections 124 and 126.


 Sec. 60-1304, Oregon Code 1930; 16 U.S.C.A. §§ 124-134.


 Generally, see a valuable recent note in 38 Columbia Law Review, 128, Title: